Citation Nr: 1044422	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  06-06 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for 
service connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1997 to March 2001 
and February 2003 to September 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

In February 2010, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington, D.C. to afford 
the Veteran a VA examination.  The action specified in the 
February 2010 Remand completed, the matter has been properly 
returned to the Board for appellate consideration.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

It appears that the issue of entitlement to service 
connection for an acquired psychiatric disability 
secondary to service connected degenerative disc disease 
of the lumbar spine has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action, if needed.  


FINDING OF FACT

The Veteran's degenerative disc disease of the lumbar spine does 
not result in forward flexion of the thoracolumbar spine of 30 
degrees or less; favorable ankylosis of the entire thoracolumbar 
spine; or incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5237-5243 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an increased rating for his service 
connected degenerative disc disease of the lumbar spine, 
currently rated as 20 percent disabling.  

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function, will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), 
and whether the Veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the appeal 
period.  In Fenderson, the U.S. Court of Appeals for Veterans 
Claims (Court) held that evidence to be considered in the appeal 
of an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Id. at 126.  Hart appears to extend Fenderson 
to all increased rating claims.

As an initial matter, the Board notes that the Veteran was 
originally awarded service connection for degenerative disc 
disease of the lumbar spine in June 2002.  The RO assigned a 40 
percent rating for this disability, effective from March 2001.  
From February 2003 to September 2003, the Veteran returned to 
active duty, and his disability benefits were discontinued.  

In January 2004, the Veteran wrote to the RO and requested that 
his VA compensation be reinstated, indicating that he had been 
released from active duty.  In a May 2004 rating decision, the RO 
assigned a 20 percent evaluation for the Veteran's disability, 
effective September 2003, the day following the Veteran's 
separation from his second period of active duty.  Following 
surgery in June 2009, the Veteran was temporarily assigned a 
total disability rating from June 2009 to January 2010, after 
which the Veteran's disability rating was returned to 20 percent.  

The Board notes that this is not a rating "reduction" case, 
which is subject to the provisions of 38 C.F.R. § 3.344.  Rather, 
the Veteran's award was discontinued when he returned to active 
duty, and compensation is authorized based upon the degree of 
disability found to exist at the time the award is resumed.  See 
38 C.F.R.  § 3.654.

Effective in September 2002 and September 2003, the rating 
criteria for the evaluation of intervertebral disc syndrome and 
diseases and injuries of the spine respectively were amended.  
Since the Veteran's claim to reinstate his service-connected 
benefits for degenerative disc disease of the lumbar spine was 
received in January 2004, the revised criteria for evaluating 
diseases and injuries of the spine was applied to the Veteran's 
claim. 

Lumbosacral or cervical strain is evaluated under DC 5237.  
Degenerative arthritis of the spine is evaluated under DC 5242.  
Intervertebral disc syndrome is evaluated under DC 5243.

The general rating formula provides for the following disability 
ratings for diseases or injuries of the spine, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  It applies to Diagnostic Codes 5235 to 5243 unless 
the disability rated under Diagnostic Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general 
rating formula for diseases and injuries of the spine, ratings 
are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest 
five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined.  See 38 C.F.R. § 4.25 (combined 
ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but less 
than 2 weeks during the past 12 months.  A 20 percent disability 
rating is awarded for disability with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  With incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months, a 40 percent evaluation is in order.  
Finally, a maximum schedular rating of 60 percent is assigned for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least 6 weeks during the past 12 months.

DC 5003, for degenerative arthritis provides that degenerative 
arthritis, established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When however, 
the limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major joint 
or group of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003.

It should also be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Veteran was afforded a VA examination in March 2004.  At that 
examination, he complained of constant aching pain in his low 
back, which worsens with standing.  

On examination, there was no deformity of the lumbar spine.  The 
Veteran had extension from 0 to 10 out of 30 degrees, lateral 
flexion from 0 to 10 out of 30 degrees bilaterally, rotation from 
0 to 10 out of 30 degrees bilaterally, and forward flexion from 0 
to 45 out of 90 degrees.  Deep tendon reflexes were hypoactive 
and barely elicited.  Motor strength was normal.  Straight leg 
raising was positive for both legs.  An x-ray showed mild 
degenerative disc disease of the lumbar spine.  The examiner 
concluded that the Veteran had function impairment of activities 
involving bending, lifting, or twisting, as well as high impact 
activities such as running and jumping.  He stated that the 
Veteran's impairment was due to pain, as well a structural 
changes, weakness, and fatigability.  The examiner also noted 
that repetitive activities would appear to be associated with 
increased functional impairment due to increasing pain, but 
failed to indicate to what degree the Veteran's function would be 
additionally impaired.  

In October 2005, the Veteran was afforded another VA examination.  
The Veteran continued to complain of low back pain and pain in 
the right buttock.  He also reported numbness in his right hip 
after sitting or standing for more than one hour.  He reported 
that his current job as a security guard allowed him to sit or 
walk as needed.  He denied bed rest in the past year due to his 
back.  

On examination, there was no significant tenderness to palpation.  
The Veteran had a decreased lordotic curve.  He had a scar from a 
prior surgery.  The Veteran had full extension and right and left 
lateral flexion, but forward flexion was decreased from 0 to 40 
out 0f 90 degrees and right and left rotation was from 0 to 25 
out of 30 degrees.  The Veteran had discomfort with forward 
flexion and lateral flexion.  The examiner stated that the 
Veteran's limitation of motion was due to pain, with no 
additional limitation due to weakness, fatigue, lack of 
endurance, or incoordination.  The Veteran had pain with straight 
leg raising, but no radicular symptoms were elicited.  Strength, 
sensation, and reflexes in the lower extremities were normal.  
The Veteran was diagnosed with degenerative disc disease of the 
lumbar spine with some central canal stenosis at L4-L5 with 
chronic low back pain.  

In May 2007, the Veteran was afforded a third VA examination.  
The Veteran continued to complain of low back pain which spread 
to the buttocks and was aggravated by sitting or standing for a 
long period of time or by lifting heavy objects.  He described 
the pain as constant, but of varying intensity, with flare-ups at 
least once per month.  During flare-ups, the Veteran reported 
that he observed his ability to move decreased, as did his 
ability to perform his job.  The Veteran also complained of 
intermittent numbness in the left lower extremity, as well as 
occasional unsteadiness.  The Veteran did not use a crutch, cane, 
or walker.  He did report using a back brace.  

While the examiner noted that the Veteran's lumbar spine problem 
caused a significant decrease in the Veteran's ability to perform 
his job or engage in recreational activities, he was able to 
perform his usual daily activities without difficulty.  The 
Veteran reported no history of incapacitation.  

On examination, the Veteran's spine, limbs, posture, gait, 
position of the head, and curvature of the spine were within 
normal limits.  The spine was symmetrical in appearance and in 
rhythm of spinal motion.  Forward flexion was from 0 to 50 out of 
90 degrees, extension was from 0 to 10 out of 30 degrees, right 
lateral flexion was from 0 to 15 out of 30 degrees, left lateral 
flexion was from 0 to 12 out of 30 degrees, right rotation was 
from 0 to 20 out of 30 degrees, and left lateral rotation was 
from 0 to 25 out of 30 degrees.  Repetitive testing produced 
increased pain, but no crepitation or change in the range of 
motion due to pain, fatigue, weakness, lack of endurance, or 
incoordination.  

Following surgery on his low back in June 2009, the Veteran was 
afforded another VA examination in December 2009.  The Veteran 
reported some relief following surgery, but continued to 
experience pain in his low back and lower extremities with 
periodic flare-ups and increased pain with prolonged sitting, 
standing, walking, bending, and lifting activities.  The Veteran 
reported difficulty sleeping, as well as morning stiffness with 
difficulty dressing and showering.  He reported that he had not 
returned to work following his surgery and that prior to his 
surgery, he had been on limited duty.  Although bed rest was not 
advised by a physician, the Veteran did have three days of bed 
rest associated with his recent surgery.

Motor and sensory examinations were intact.  Forward flexion was 
from 0 to 40 out of 90 degrees, extension was from 0 to 10 out of 
30 degrees, left and right rotation were from 0 to 20 out of 30 
degrees, and left and right lateral flexion was from 0 to 15 out 
of 30 degrees.  The Veteran had pain throughout range of motion, 
but there was no loss of joint function following repetitive use 
due to pain, weakness, fatigability, lack of endurance, or 
incoordination.  Objectively, there was no list or spasm, but 
there was tenderness to palpation.  Straight leg testing was 
positive.  The scar secondary to the Veteran's low back surgery 
was superficial and non-tender.  It was mildly disfiguring, but 
did not limit range of motion.  

The Veteran was diagnosed with lumbosacral spine strain status 
post posterior lumbar fusion L5-S1 with lumbar laminectomy at L5 
with degenerative disc disease at L5-S1 and L4-L5 with right and 
left radiculopathy with a history of microdiskectomy.  

The Veteran was given a final VA examination in May 2010.  The 
Veteran reported that he was currently working full time as a 
security guard.  He complained of low back pain that radiates 
into his left lower extremity.  He described the pain as of 
generally mild to moderate intensity with flare-ups of pain 
occurring two to three times per week with pain lasting from 
several hours to a day.  He reported numbness and tingling in the 
left lower extremity, but not the right.  The Veteran used a back 
brace, but not a cane, crutch, or walker.  He reported that 
several times a week, he has difficulty showering or dressing.  
In general, he has problems with bending, lifting, or twisting.  

While the Veteran currently works forty hours per week at his 
job, he is unable to work overtime and has expressed concern that 
he will not be able to keep his job since he is not allowed to 
handle weapons or lift or carry anything at this time.

On examination, the Veteran had a superficial, non-tender 
surgical scar.  There was tenderness to palpation of the low back 
area.  Forward flexion was from 0 to 40 out of 90 degrees, 
extension was from 0 to 20 degrees, right and left lateral 
flexion from 0 to 20 out of 30 degrees, and right and left 
rotation from 0 to 20 out of 30 degrees.  All ranges of motion 
were limited by pain.  Repetitive range of motion caused 
increased pain, but no increase in weakness, fatigability, or 
additional functional limitations.  The Veteran had decreased 
sensation in the left leg and a positive straight leg test on the 
left.  The Veteran was diagnosed with mild degenerative disc 
disease with S1 radiculopathy of the left lower extremity, status 
post lumbosacral fusion L5-S1.  The examiner concluded that the 
Veteran has mild to moderate functional limitations to activities 
of daily living.  

Also of record are VA treatment records as well as private 
treatment records Sedgwick Claims Management Services, Dr. T.M., 
and Tri-City Medical Center.  While these documents show 
treatment for low back pain and degenerative disc disease of the 
lumbar spine, there is no evidence in these records that the 
Veteran's low back disability resulted in forward flexion of the 
thoracolumbar spine less than 30 degrees, favorable or 
unfavorable ankylosis of the thoracolumbar spine, or 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past twelve months.  

Based on the above evidence, a disability rating in excess of 20 
percent for the Veteran's service connected degenerative disc 
disease of the lumbar spine is not warranted.  The Veteran's 
range of motion was repeatedly tested and forward flexion was 
never less than 30 degrees.  While the Veteran experienced pain 
with movement, there is no objective evidence that the Veteran's 
range of motion was additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination.  Additionally, 
there is no evidence that the Veteran suffers from favorable or 
unfavorable ankylosis of the thoracolumbar spine or that he 
suffered from incapacitating episodes as defined by VA 
regulations of at least a four weeks but not more than six week 
over the past twelve months.  

The Board has considered whether the Veteran's disability 
warrants referral for extraschedular consideration.  To accord 
justice in an exceptional case where the scheduler standards are 
found to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the veteran's disability level and symptomatology.  Id. 
at 115.  If the schedular rating criteria do reasonably describe 
the veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

With regard to the Veteran's statement that he cannot do 
overtime, it is important for the Veteran to understand that his 
current evaluation could not be justified unless he was having 
some form of industrial inadaptability.  Simply stated, if the 
Veteran was having no problems with his ability to work, there 
would be no basis for the current evaluation, let alone a higher 
evaluation.  His ability to work 40 hours with some problems fits 
the type of problems associated with his current disability 
evaluation. 

The Board finds that the schedular rating criteria reasonably 
reflect the Veteran's disability level and symptomatology and he 
has not presented so exceptional or unusual a disability picture 
as to render impractical application of regular schedular 
standards.  Therefore, no referral for extraschedular 
consideration is required and no further analysis is in order.

Finally, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009), the Court held that a request for TDIU, 
whether expressly raised by a Veteran or reasonably raised by the 
record, is not a separate claim for benefits, but rather involves 
an attempt to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim, or, as part of a claim for increased compensation.  Here 
the Veteran is employed full time and he has not alleged that he 
is unable to find or maintain substantially gainful employment.  
While the Veteran did express concern at his May 2010 VA 
examination that he may someday lose his job due to the 
limitations caused by his service connected disability, there is 
no evidence at this time that the Veteran is not still employed.  
Accordingly, the Board finds that the issue of TDIU is not before 
it at this time.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159.  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (the Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection.  The veteran must also be informed that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The Board has also considered the Court's clarification of VCAA 
notice required for increased rating claims.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008). However, although one of the 
issues before the Board is whether the Veteran's degenerative 
disc disease is properly rated, the appeal arises from a grant 
reinstating the Veteran's entitlement to service connection, not 
an increased rating claim.  See Fenderson v. West, 12 Vet. App. 
119, 125 (1999) (explaining that a disagreement with an initial 
rating assigned for a disability following a claim for service 
connection is part of the original claim and technically not a 
claim for an increased rating).

The duty to notify was satisfied by letters sent to the Veteran 
in March 2004, April 2004, March 2006, June 2008, and October 
2008.  These letters informed the Veteran of what evidence was 
required to substantiate his claim, what types of evidence he 
could use to substantiate his claim, and VA and the Veteran's 
respective duties for obtaining evidence.  The Veteran was also 
informed of how VA assigns disability ratings and effective 
dates.  

The Board recognizes that the RO did not clearly explain to the 
Veteran that under 38 C.F.R. § 3.654, the reinstated compensation 
for his previously service connection would be based upon the 
degree of disability found to exist at the time the award is 
resumed, and instead used language informing the Veteran that he 
needed to show an increase in his service connected disability.  
However, the Veteran was provided with copies of the diagnostic 
codes used to rate his low back disability, as well as a 
description of the types of lay and medical evidence that could 
be used to show the current severity of his disability.  Thus, 
the Board finds that the Veteran had notice of the criteria the 
RO was using to make a decision on the Veteran's claim to 
reinstate his disability benefits and that the VCAA duty to 
notify was satisfied.

However, some of these notice letters were not provided to the 
Veteran prior to the initial unfavorable decision on the claim by 
the RO.  Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from which 
a claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement of 
the case or a supplemental statement of the case, is sufficient 
to cure a timing defect).

Although the March 2006, June 2008, and October 2008 notice 
letters were not sent before the initial RO decision in this 
matter, the Board finds that this error was not prejudicial to 
the appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of notice.  
Not only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated the 
case by way of supplemental statements of the case issued in July 
2007, November 2008, and July 2010.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to finally 
decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  It appears that all evidence necessary for a 
fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, as 
well as VA treatment records.  The Veteran was also afforded VA 
examinations in March 2004, October 2005, May 2007, December 
2009, and May 2010 which adequately identified the severity of 
his disability.  As the severity of the Veteran's disability has 
remained consistent over the VA examinations and the Veteran has 
presented no evidence that his low back disability has increased 
in severity since May 2010, the Board finds that a remand for yet 
another VA examination is unnecessary.  

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


